DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6, 7, 10-13, 16 and 26-30, in the reply filed on 08/12/2021 is acknowledged.  The traversal is on the ground(s) that the decision with respect to unity of invention rests with the International Searching Authority or the International Preliminary Examining Authority.  This is not found persuasive because lack of unity of invention can be found at any phase of the International application, even in the national phase of the PCT. 
The requirement is still deemed proper, as lack of Unity of invention was established in the written restriction of 6/15/21, and is therefore made FINAL.

Claims 22, 23, 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 10-13, 16 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "more polar" in claim 1, from which the balance of claims depend, and recited in some of the dependent claims, is a relative term which renders the claim indefinite.  The term "more polar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what these substitute are to be “more polar” than, or even the degree of “more polarity”.  Thus this renders the substituents to the polymer indefinite.

Further, Claim 10 recites the limitation "”substituent Z" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-13, 16, 26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vasudevan (USPN 8,153,706). 
	In Col. 1, lines 49-55 of USPN 8,153,706, Vasudevan teaches a polymeric colorant comprising a polymer covalently coupled to said pigment; a dye covalently attached to said polymer; and a dispersant covalently attached to at least one of said pigment, said polymer, or said dye; wherein said dye covalently attached to said polymer includes a reactant coupled to said dye and to said polymer, wherein the polymer comprises styrene-maleic anhydride copolymer reacted with a reactant, including aminoethanethiol.
	The reaction 2 of col 6 and the compound of formula 5 in col 15 show polymers according to the present claims with sulphur and oxygen as heteroatoms.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim(s) 1-2, 11-13, 16, 26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vasudevan (US 2006/0089421).
	In ¶ 26 of US 2006/0089421 Vasudevan teaches a polymeric colorant comprising a pigment having a polymer covalently attached thereto; a first dye covalently attached to the polymer; and c) a dispersant covalently attached to at least one of the pigment, the polymer, and the first dye; wherein the polymer is selected from the group consisting of styrene-maleic anhydride copolymer, methyl vinyl ether-maleic anhydride copolymer, vinyl pyrrolidone-maleic anhydride copolymer, styrene acrylic acid copolymer, styrene methacrylic acid copolymer, 4-vinylaniline-acrylic acid copolymer, 4-vinylaniline-methacrylic acid copolymer, and combinations thereof.
	The reaction of ¶ 47 shows a polymer according to the present claims with sulphur and oxygen as heteroatoms.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim(s) 1-2, 11-13, 16, 26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mike et al. (USPN 6,015,863).
	In col. 7, lines 12-28Mike et al. teach an oil-soluble graft copolymer comprising substantially linear, substantially saturated, rubbery, olefinic hydrocarbon backbone polymer and graft polymerized thereon, copolymerized units of a monomer system comprising maleic acid and/or maleic anhydride and one or more other monomers copolymerizable with maleic acid or maleic anhydride, said copolymerized units being post-reacted with a polyamino compound containing one primary or secondary amino group or one primary amido group.
	The general formula in col. 8, lines 20-23 shows a copolymer according to the present claims having oxygen as a heteroatom and R* as a non-polar alkyl group.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 7, 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan (USPN 8,153,706 or US 2006/0089421) or Mike et al. (USPN 6,015,863).
	The difference between the teaching of Vasudevan (USPN 8,153,706 or US 2006/0089421) or Mike et al. and the present claims is the further definition of the substituents of the monomers, some of which are indefinite (see above).

	Thus, it would have been obvious to arrive at the present polymeric depressant, given the teachings of Vasudevan (USPN 8,153,706 or US 2006/0089421) or Mike et al., with a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE